DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–9 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2021/0296735 A1.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07 January 2021, 14 April 2021, 24 May 2022, and 18 August 2022 were filed before the mailing of a first Office Action on the merits.  The submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SLURRY COMPOSITION INCLUDING ORGANIC PARTICLES, SULFOSUCCINIC ACID ESTER, HYDROCARBON, AND WATER, ADHESIVE LAYER FORMED FROM THE SAME, SEPARATOR WITH ADHESIVE LAYER, AND NON-AQUEOUS SECONDARY BATTERY.

The use of the term MORESCO (e.g., [0061], [0140], [0149]), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
The use of the term EXCEREX (e.g., [0158]), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
Statements in the preamble reciting the purpose or intended use of the claimed invention (e.g., for a non-aqueous secondary battery adhesive layer) which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP §§ 2111.02, 2112.02 and 2114–2115.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda et al. (JP H04-093304 A, hereinafter Fukuda).
Regarding claim 1, Fukuda discloses a slurry composition comprising:
organic particles (see latex, [0035]);
a sulfosuccinic acid ester or a salt thereof (see sodium dioctyl sulfosuccinate, [0035]);
a hydrocarbon having a molecular weight of 1,000 or less (see n-heptane, [0035]); and
water (see aqueous solution, [0035]).
Regarding claim 2, Fukuda discloses all claim limitations set forth above and further discloses a slurry composition:
wherein the hydrocarbon having a molecular weight of 1,000 or less is a chain saturated hydrocarbon (see n-heptane, [0035]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1–9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okubo et al. (JP 2016-048670 A, hereinafter Okubo) in view of Uemura et al. (US 2014/0107275 A1).
Regarding claims 1 and 2, Okubo discloses a slurry composition for a non-aqueous secondary battery adhesive layer (see porous film, [0080]comprising:
organic particles (see particulate polymer, [0078]);
a sulfosuccinic acid ester or a salt thereof (see sodium dioctyl sulfosuccinate, [0078]); and
water (see water dispersion, [0078]).
Okubo does not explicitly disclose:
a hydrocarbon having a molecular weight of 1,000 or less;
wherein the hydrocarbon having a molecular weight of 1,000 or less is a chain saturated hydrocarbon.
Uemura discloses a slurry composition for a non-aqueous secondary battery adhesive layer comprising a hydrocarbon having a molecular weight of 1,000 or less (see hydrocarbons, [0163]); wherein the hydrocarbon having a molecular weight of 1,000 or less is a chain saturated hydrocarbon (see hydrocarbons, [0163]) to improve the ionic conductivity of the adhesive layer (see ionic conduction properties, [0163). Okubo and Uemura are analogous art because they are directed to slurry compositions for non-aqueous secondary battery adhesive layers. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the slurry composition of Okubo with the hydrocarbon of Uemura in order to improve the ionic conductivity of the adhesive layer.
Regarding claim 3, modified Okubo discloses all claim limitations set forth above and further discloses a slurry composition for a non-aqueous secondary battery adhesive layer:
wherein proportional content of the sulfosuccinic acid ester or the salt thereof is not less than 0.5 parts by mass and not more than 18 parts by mass per 100 parts by mass of the organic particles (TABLE 1, [0078]).
Regarding claim 4, modified Okubo discloses all claim limitations set forth above, but does not explicitly disclose a slurry composition for a non-aqueous secondary battery adhesive layer:
wherein proportional content of the sulfosuccinic acid ester or the salt thereof is not less than 500 parts by mass and not more than 20,000 parts by mass per 100 parts by mass of the hydrocarbon having a molecular weight of 1,000 or less.
The selection of reaction parameters such as temperature and concentration would have been obvious: 
“Normally, it is expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. Under some circumstances, however changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art ... such ranges are termed 'critical ranges’ and the applicant has the burden of proving such criticality … More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”

In re Aller 105 USPQ 233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCP 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 35 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934). Concentration limitations are obvious absent a showing of criticality. Akzo V. DuPont de Nemours 1 USPQ 2d 1704 (Fed. Cir. 1987). Okubo discloses increasing the proportional content of the sulfosuccinic acid ester or the salt thereof increases rate and life characteristics while increasing moisture introduced into the battery (see sulfonate compound, [0045]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the proportional content of the sulfosuccinic acid ester or the salt thereof of modified Okubo because concentration limitations are obvious absent a showing of criticality.
Regarding claim 5, modified Okubo discloses all claim limitations set forth above, but does not explicitly disclose a slurry composition for a non-aqueous secondary battery adhesive layer:
wherein proportional content of the hydrocarbon having a molecular weight of 1,000 or less is not less than 0.01 parts by mass and not more than 1 part by mass per 100 parts by mass of the organic particles.
The selection of reaction parameters such as temperature and concentration would have been obvious: 
“Normally, it is expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. Under some circumstances, however changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art ... such ranges are termed 'critical ranges’ and the applicant has the burden of proving such criticality … More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”

In re Aller 105 USPQ 233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCP 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 35 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934). Concentration limitations are obvious absent a showing of criticality. Akzo V. DuPont de Nemours 1 USPQ 2d 1704 (Fed. Cir. 1987). Uemura discloses increasing the proportional content of the hydrocarbon increases the ionic conductivity of the adhesive layer while decreasing the solubility of the water-soluble organic particle (see ionic conduction properties, [0163]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the proportional content of the hydrocarbon of modified Okubo because concentration limitations are obvious absent a showing of criticality.
Regarding claim 6, Okubo discloses a method of producing an adhesive layer for a non-aqueous secondary battery comprising applying a slurry composition onto a separator substrate to form a coating film; and drying the coating film to obtain an adhesive layer (see porous film, [0080]), wherein the slurry composition comprises:
organic particles (see particulate polymer, [0078]);
a sulfosuccinic acid ester or a salt thereof (see sodium dioctyl sulfosuccinate, [0078]); and
water (see water dispersion, [0078]).
Okubo does not explicitly disclose:
a hydrocarbon having a molecular weight of 1,000 or less.
Uemura discloses a slurry composition for a non-aqueous secondary battery adhesive layer comprising a hydrocarbon having a molecular weight of 1,000 or less (see hydrocarbons, [0163]) to improve the ionic conductivity of the adhesive layer (see ionic conduction properties, [0163). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the slurry composition of Okubo with the hydrocarbon of Uemura in order to improve the ionic conductivity of the adhesive layer.
Regarding claim 7, Okubo adhesive layer for a non-aqueous secondary battery formed using a slurry composition (see porous film, [0080]), wherein the slurry composition comprises:
organic particles (see particulate polymer, [0078]);
a sulfosuccinic acid ester or a salt thereof (see sodium dioctyl sulfosuccinate, [0078]); and
water (see water dispersion, [0078]).
Okubo does not explicitly disclose:
a hydrocarbon having a molecular weight of 1,000 or less.
Uemura discloses a slurry composition for a non-aqueous secondary battery adhesive layer comprising a hydrocarbon having a molecular weight of 1,000 or less (see hydrocarbons, [0163]) to improve the ionic conductivity of the adhesive layer (see ionic conduction properties, [0163). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the slurry composition of Okubo with the hydrocarbon of Uemura in order to improve the ionic conductivity of the adhesive layer.
Regarding claim 8, Okubo discloses a separator for a non-aqueous secondary battery comprising an adhesive layer, wherein the adhesive layer is formed using a slurry composition (see separator, [0080]), the slurry composition comprises:
organic particles (see particulate polymer, [0078]);
a sulfosuccinic acid ester or a salt thereof (see sodium dioctyl sulfosuccinate, [0078]); and
water (see water dispersion, [0078]).
Okubo does not explicitly disclose:
a hydrocarbon having a molecular weight of 1,000 or less.
Uemura discloses a slurry composition for a non-aqueous secondary battery adhesive layer comprising a hydrocarbon having a molecular weight of 1,000 or less (see hydrocarbons, [0163]) to improve the ionic conductivity of the adhesive layer (see ionic conduction properties, [0163). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the slurry composition of Okubo with the hydrocarbon of Uemura in order to improve the ionic conductivity of the adhesive layer.
Regarding claim 9, Okubo discloses a non-aqueous secondary battery comprising an adhesive layer, wherein the adhesive layer is formed using a slurry composition (see batter, [0083]), the slurry composition comprises:
organic particles (see particulate polymer, [0078]);
a sulfosuccinic acid ester or a salt thereof (see sodium dioctyl sulfosuccinate, [0078]); and
water (see water dispersion, [0078]).
Okubo does not explicitly disclose:
a hydrocarbon having a molecular weight of 1,000 or less.
Uemura discloses a slurry composition for a non-aqueous secondary battery adhesive layer comprising a hydrocarbon having a molecular weight of 1,000 or less (see hydrocarbons, [0163]) to improve the ionic conductivity of the adhesive layer (see ionic conduction properties, [0163). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the slurry composition of Okubo with the hydrocarbon of Uemura in order to improve the ionic conductivity of the adhesive layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725